DETAILED ACTION
This communication is response to the amendment filed 01/25/2022. Claims 1-19 are pending and presented for examination. Claims 18 and 19 are newly added claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 was filed after the mailing date of the Non-Final Rejection on 12/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0156286 to Blair (hereafter Blair) in view of US Pub. 2011/0283027 to Buesching et al. (hereafter Buesching).

Regarding claim 1, Blair discloses a device for coupling a fieldbus to a local bus (see Blair, Fig 1, fieldbus having PLC 100 and protocol MODBUS; ¶ 0020 and ¶ 0040) for connecting to at least one data bus subscriber (see Blair, Fig 1; ¶ 0020), the local bus being a ring bus, the device comprising: 
a field bus core connectable to the fieldbus and adapted to send and receive data via the fieldbus (see Blair, Fig 4B, steps 411 and 423; ¶ 0054 and ¶ 0066); 
a local bus core connectable to the local bus and adapted to send and receive data via the local bus (see Blair, Fig 4B, steps 417 and 419; ¶0058 and ¶ 0060) in at least one data packet (see Blair, ¶ 0025: HART packet); and
a data management unit connected to the field bus core and the local bus core (see Blair, Fig 4B, steps 415 and 421; ¶ 0057 and ¶ 0062), the data management unit being adapted to transfer first symbols from data received via the field bus core to the local bus core in a sequence-dependent manner (see Blair, Fig 4B, steps 411-417: HART command; ¶ 0054-¶ 0058); and 
Blair discloses local bus core send local bus compliant data packet to the local bus (see Blair, Fig 4B, step 417; ¶ 0025: HART packet; ¶ 0058), but does not explicitly “the local bus core being adapted to generate and send local bus compliant data packets including the first symbols on the local bus.”
However, Buesching discloses a field bus core connectable to the fieldbus and adapted to send and receive data via the fieldbus; a local bus core connectable to the local bus and adapted to send and receive data via the local bus (see Buesching, ¶ 0001: an automation appliance having at least one field bus interface for connection to a field bus and transmission of data packets with process data via the field bus and having at least one local bus interface for connection to a local bus; ¶ 0052-¶ 0054); and the local bus core being adapted to generate and send local bus compliant data packets including the first symbols on the local bus (see Buesching, ¶ 0001: transmission of process data between field devices which can be connected to the local bus and the automation appliance, and having means for converting the data packets coming from the field bus into a data stream for the local bus and for converting the data stream sent from the local bus to the automation appliance into data packets for the field bus; ¶ 0033: the programmable logic controller 3 is connected to at least one automation appliance 6 in the form of a field bus coupler via the field bus 2. Such field bus couplers 6 are used to implement a modular input/output system in which process data from a field bus 2 are converted to a local bus 7 by the field bus coupler 6; ¶ 0042; ¶ 0056-¶ 0057).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Buesching and incorporate it into the system of Blair to achieve accelerated processing of process data from a data packet (see Buesching, ¶ 0002).

Regarding claim 2, Blair in view of Buesching discloses the device according to claim 1, wherein the data management unit is adapted to prepend and/or append additional symbols to the first symbols (see Blair, ¶ 0026: HART address).
Also, Buesching discloses wherein the data management unit is adapted to prepend and/or append additional symbols to the first symbols (see Buesching, ¶ 0041: A data packet DP(x) sent to the automation appliance 6 is transmitted on the basis of a communication protocol prescribed by the field bus 2 in the relevant field bus protocol format and is received by the automation appliance 6 starting at the time t(x). It contains a number of process data items PD which are sent to associated field devices 9a, 9b, 9c, 9d; ¶ 0043; ¶ 0071).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Buesching and incorporate it into the system of Blair to achieve accelerated processing of process data from a data packet (see Buesching, ¶ 0002).

Regarding claim 3, Blair in view of Buesching discloses the device according to claim 1, wherein the data management unit is adapted to temporarily store the first symbols (see Blair, Fig 4B, buffering loop in steps 411-413; ¶ 0055; ¶ 0056).
Buesching also discloses the device according to claim 1, wherein the data management unit is adapted to temporarily store the first symbols (see Buesching, ¶ 0048: The buffer-stored process data PD are then passed to a conversion unit 11 for the local bus 7, which process the process data PD further with a processor-controlled processing unit 18 using a microcontroller or microprocessor under software control, buffer-stored them as a process map in a buffer store 19 and incorporate them into data streams DS for the local bus 7 using a coprocessor 20; ¶ 0068: the verified process data PD are then written to the buffer store 27a. For the process data PD which are sent to the field bus 2, a buffer store 27b is provided which is accessed by the field bus logic unit 26 in order to convert the process data PD into data packets DP based on the respective field bus protocol and to send them off to connected subscribers via the field bus 2 using the physical field bus interface 12; ¶ 0071).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Buesching and incorporate it into the system of Blair to achieve accelerated processing of process data from a data packet (see Buesching, ¶ 0002).

Regarding claim 4, Blair in view of Buesching discloses the device according to claim 1, Blair does not explicitly disclose wherein the local bus core is adapted to generate the local-bus compliant data packets comprising the first symbols and to send the local-bus compliant data packets on the local bus.
However, Buesching discloses wherein the local bus core is adapted to generate the local-bus compliant data packets comprising the first symbols and to send the local-bus compliant data packets on the local bus (see Buesching, ¶ 0001: transmission of process data between field devices which can be connected to the local bus and the automation appliance, and having means for converting the data packets coming from the field bus into a data stream for the local bus and for converting the data stream sent from the local bus to the automation appliance into data packets for the field bus; ¶ 0033: the programmable logic controller 3 is connected to at least one automation appliance 6 in the form of a field bus coupler via the field bus 2. Such field bus couplers 6 are used to implement a modular input/output system in which process data from a field bus 2 are converted to a local bus 7 by the field bus coupler 6; ¶ 0042; ¶ 0056-¶ 0057).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Buesching and incorporate it into the system of Blair to achieve accelerated processing of process data from a data packet (see Buesching, ¶ 0002).

Regarding claim 5, Blair in view of Buesching discloses the device according to claim 1, wherein the local bus core is adapted to receive the local-bus compliant data packets from the local bus, and wherein the local-bus compliant data packets contains second symbols (see Blair, Fig 4B, step 419; ¶ 0060).
Buesching also discloses wherein the local bus core is adapted to receive the local-bus compliant data packets from the local bus, and wherein the local-bus compliant data packets contains second symbols (see Buesching, ¶ 0001: an automation appliance having at least one field bus interface for connection to a field bus and transmission of data packets with process data via the field bus and having at least one local bus interface for connection to a local bus and transmission of process data between field devices which can be connected to the local bus and the automation appliance, and having means for converting the data packets coming from the field bus into a data stream for the local bus and for converting the data stream sent from the local bus to the automation appliance into data packets for the field bus; ¶ 0033: the programmable logic controller 3 is connected to at least one automation appliance 6 in the form of a field bus coupler via the field bus 2. Such field bus couplers 6 are used to implement a modular input/output system in which process data from a field bus 2 are converted to a local bus 7 by the field bus coupler 6; ¶ 0042; ¶ 0056-¶ 0057).

Regarding claim 6, Blair in view of Buesching discloses the device according to claim 1, wherein the local bus core is additionally adapted to manipulate the first symbols (see Blair, Fig 4B, steps 415 and 417: reassemble the HART command and transmit the HART command; ¶ 0057 and ¶ 0058).
Buesching also discloses wherein the local bus core is additionally adapted to manipulate the first symbols (see Buesching, ¶ 0035: the (bidirectional) conversion of process data between data packets transmitted on the field bus and a data stream from the local bus 7 by the field bus coupler 6 is reduced by virtue of process data that are to be converted in accelerated fashion from the data packet and/or data stream which is sent to the field bus coupler 6 being selected and being converted separately from the unselected process data which were transmitted in combination with the selected process data in the same data stream or data packet and being output by the field bus coupler 6 at an earlier time than the unselected process data; ¶ 0037: The field bus coupler 6 is used for converting the process data received via the local bus 7 to produce data packets that can be forwarded to the programmable logic controller 3 via the field bus 2, and vice versa).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Buesching and incorporate it into the system of Blair to achieve accelerated processing of process data from a data packet (see Buesching, ¶ 0002).

Regarding claim 7, Blair in view of Buesching discloses the device according to claim 4, Blair does not explicitly disclose wherein cycle times of a cycle frame for the local-bus compliant data packets are adapted to the cycle times of the fieldbus.
However, Buesching discloses wherein cycle times of a cycle frame for the local-bus compliant data packets are adapted to the cycle times of the fieldbus (see Buesching, ¶ 0014: if the automation appliance is set up to select and output the selected process data in each field bus transmission cycle of a data packet or in each local bus transmission cycle of field device data from a data stream, whereas the unselected process data are processed only in the event of update requests. Hence, the selected process data are provided with absolute priority and are selected and forwarded on a regularly repeated basis. In this case, the transmission of data packets, which is regularly recurrent in cycles, to the field bus and of field device data on the local bus is utilized; ¶ 0071: These unselected process data                         
                            
                                
                                    P
                                    D
                                
                                
                                    N
                                
                            
                        
                     are then in turn incorporated into a data stream DS for the local bus 7 by the coprocessor 20, while the selected process data                         
                            
                                
                                    P
                                    D
                                
                                
                                    S
                                
                            
                        
                     are forwarded cyclically in each transmission cycle of the field bus 2 or local bus 7).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Buesching and incorporate it into the system of Blair to achieve accelerated processing of process data from a data packet (see Buesching, ¶ 0002).

Regarding claim 8, Blair in view of Buesching discloses the device according to claim 1, wherein the data management unit comprises a first master interface that is connected to a slave interface of the field bus core, and/or wherein the data management unit comprises a second master interface that is connected to a slave interface of the local bus (see Blair, ¶ 0024 and ¶ 0029: device 105 as master for both buses; therefore, only the data management unit can be the only possible master in the device 105, and therefore both communication units can only be slaves).

Regarding claim 9, Blair in view of Buesching discloses the device according to claim 8, wherein the data management unit comprises a first data transfer unit, and wherein the first data transfer unit is adapted to read the first symbols from a buffer of the field bus core via the first master interface based on first instructions, and write these symbols into a buffer of the local bus core via the second master interface (see Blair, Fig 4B, steps 413 and 415; ¶ 0056 and ¶ 0057).
Buesching also discloses wherein the data management unit comprises a first data transfer unit, and wherein the first data transfer unit is adapted to read the first symbols from a buffer of the field bus core via the first master interface based on first instructions, and write these symbols into a buffer of the local bus core via the second master interface (see Buesching, ¶ 0047 and ¶ 0048).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Buesching and incorporate it into the system of Blair to achieve accelerated processing of process data from a data packet (see Buesching, ¶ 0002).

Regarding claim 11, Blair in view of Buesching discloses the device according to claim 1, wherein the data management unit comprises a second data transfer unit, and wherein the second data transfer unit is adapted to read second symbols from a buffer of the local bus core via the second master interface based on second instructions, and to write these symbols into a buffer of the field bus core via the first master interface (see Blair, Fig 4B, steps 419 and 421; ¶ 0060 and ¶ 0062).

Regarding claim 17, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 18, Blair in view of Buesching discloses the device of claim 1, Blair does not explicitly disclose wherein the symbols include process data.
However, Buesching discloses wherein the symbols include process data (see Buesching, ¶ 0001; ¶ 0008; ¶ 0035).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Buesching and incorporate it into the system of Blair to achieve accelerated processing of process data from a data packet (see Buesching, ¶ 0002).

Regarding claim 19, Blair in view of Buesching discloses the device according to claim 1, Blair does not explicitly disclose wherein the field bus is a higher level bus than the local bus.
However, Buesching discloses wherein the field bus is a higher level bus than the local bus (see Buesching, Fig 1 shows exemplary field bus 2 higher in level than local bus 7; ¶ 0033: Such field bus couplers 6 are used to implement a modular input/output system in which process data from a field bus 2 are converted to a local bus 7 by the field bus coupler 6).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Buesching and incorporate it into the system of Blair to achieve accelerated processing of process data from a data packet (see Buesching, ¶ 0002).

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0156286 to Blair (hereafter Blair) in view of US Pub. 2011/0283027 to Buesching et al. (hereafter Buesching) and further in view of US Pub. 2017/0171000 to ANDERSON et al. (hereafter Anderson).

Regarding claim 10, Blair in view of Buesching discloses the device according to claim 9, but does not explicitly disclose wherein the data management unit is adapted to send the received first symbols to the local bus core via the second master interface using the first data transfer unit when a validity of the received first symbols is indicated.
However, Anderson discloses wherein the data management unit is adapted to send the received first symbols to the local bus core via the second master interface using the first data transfer unit when a validity of the received first symbols is indicated (see Anderson, ¶ 0014: The at least one transmitter controls the at least one communication interface to transmit a first symbol from a predetermined plurality of symbols to the at least one receiver. The at least one receiver controls the at least one communication interface to receive the first symbol and compares the first symbol to the predetermined plurality of symbols to determine that the first symbol is valid. The at least one transmitter selects a second symbol from the predetermined plurality of symbols, the second symbol being different from the first symbol, to encode digital data based on a predetermined relationship between the first symbol and the second symbol and controls the at least one communication interface to transmit the second symbol from the predetermined plurality of symbols to the at least one receiver thereby encoding the digital data to the at least one receiver. The at least one receiver controls the at least one communication interface to receive the second symbol, compares the second symbol to the predetermined plurality of symbols to determine that the second symbol is valid, and decodes the encoded digital data based on the predetermined relationship between the first symbol and the second symbol).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Anderson to improve the efficiency of the digital communication system (see Anderson, ¶ 0004).

Regarding claim 12, Blair in view of Buesching discloses the device according to claim 11, but does not explicitly disclose wherein the data management unit is adapted to write the second symbols into the buffer of the field bus core via the first master interface using the second data transfer unit when a validity of the second symbols is indicated.
However, Anderson discloses wherein the data management unit is adapted to write the second symbols into the buffer of the field bus core via the first master interface using the second data transfer unit when a validity of the second symbols is indicated (see Anderson, ¶ 0014).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Anderson to improve the efficiency of the digital communication system (see Anderson, ¶ 0004).

Regarding claim 13, Blair in view of Buesching discloses the device according to claim 1, but does not explicitly discloses further comprising a computing unit adapted to control the field bus core and/or the data management unit and/or the local bus core and/or to evaluate the first and second symbols.
However, Anderson discloses a computing unit adapted to control the field bus core and/or the data management unit and/or the local bus core and/or to evaluate the first and second symbols (see Anderson, ¶ 0014: The at least one transmitter controls the at least one communication interface to transmit a first symbol from a predetermined plurality of symbols to the at least one receiver. The at least one receiver controls the at least one communication interface to receive the first symbol and compares the first symbol to the predetermined plurality of symbols to determine that the first symbol is valid).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Anderson to improve the efficiency of the digital communication system (see Anderson, ¶ 0004).

Regarding claim 14, Blair in view of Buesching discloses the device according to claim 1, Blair discloses receiving data packet via fieldbus and local bus but does not explicitly discloses wherein the field bus core is adapted to check the validity of the data packets received via the fieldbus, and the local bus core is adapted to check the validity of the local-bus compliant data packets received via the local bus.
However, Anderson discloses checking the validity of the data packet received (see Anderson, ¶ 0008; ¶ 0014; ¶ 0042).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Anderson to improve the efficiency of the digital communication system (see Anderson, ¶ 0004).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0156286 to Blair (hereafter Blair) US Pub. 2015/0156286 to Blair (hereafter Blair) in view of and further in view of US Pub. 2005/0114577 to Beckoff et al. (hereafter Beckoff).

Regarding claim 15, Blair in view of Buesching discloses the device according to claim 1, Blair does not explicitly disclose wherein the field bus core is adapted for serial sending and receiving of data via the fieldbus, wherein the local bus core is adapted for serial sending and receiving of data via the local bus, wherein the data management unit is connected to the field bus core via a parallel bus, and wherein the data management unit is connected to the second unit via a parallel bus.
However, Beckoff discloses wherein the field bus core is adapted for serial sending and receiving of data via the fieldbus, wherein the local bus core is adapted for serial sending and receiving of data via the local bus (see Beckoff, ¶ 0035: serial bus; ¶ 0041; ¶ 0044), wherein the data management unit is connected to the field bus core via a parallel bus, and wherein the data management unit is connected to the second unit via a parallel bus (see Beckoff, ¶ 0053: Through this allocation of process data to the process images circulating on the field bus, this allocation, being shown schematically in FIG. 4, performed by the respective interface units in parallel in all of the slave devices, the load on the field-bus switch-on device in the field-bus system is reduced significantly).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of serial sending and receiving data via local bus and connecting management unit to the field bus core and the local bus core in parallel as taught by Beckoff and incorporate it into the system of Blair to achieve flexible data transmission in the communication system (see Beckoff, ¶ 0016).

Regarding claim 16, Blair in view of Buesching discloses the device according to claim 1, wherein the field bus core is a first logic circuit for communication with the fieldbus, wherein the local bus core is a second logic circuit for communication with the local bus (see Blair, Fig 4B, steps 411, 417, 419 and 423; ¶ 0054; ¶0058; ¶ 0060; ¶ 0066) and (see Buesching, ¶ 0001), and Blair in view of Buesching does not explicitly disclose wherein the first logic circuit and the second logic circuit are adapted to perform computational operations independently of one another.
However, Beckoff discloses wherein the first logic circuit and the second logic circuit are adapted to perform computational operations independently of one another (see Beckoff, ¶ 0044: The transmitter 21 and the receiver 22 of the master device 2 are connected to the field-bus switch-on device 23 in the master device 2, which implements the overall bus protocol and which controls data transfer via the field bus. This field-bus switch-on device 23 is connected by means of an interface to a data-processing unit in the master device 2, in order to transfer to the master device 2 the input process images necessary for processing the control tasks, or to receive the output process images generated by the master device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the first logic circuit and the second logic circuit are adapted to perform computational operations independently of one another as taught by Beckoff and incorporate it into the system of Blair to achieve flexible data transmission in the communication system (see Beckoff, ¶ 0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2018/0013582 to Sotriffer et al. discloses a data transmission system for a data exchange between a field bus system that comprises at least one field device, and device access software that is installed on a host and by means of which components of the field bus system can be accessed. The data transmission system comprises a coupler device that is connected to the field bus system, and a generic communication driver, which is integrated in the device access software. The coupler device is configured to convert the primary data traffic received from the generic communication driver via the central data transmission path into secondary data traffic while adding routing information and to send it to the field bus system, and to convert data received from at least one of the field devices to the primary data traffic, and to transmit it to the generic communication driver via the central data transmission path.
US Pub. 2016/0217242 to Beaubien et al. discloses transmission of a fieldbus symbol from any node on the fieldbus segment, the FPGA solves the governing equations for each individual transmission line, and calculates the received symbol value at each of the receiving nodes.
US Pub. 2017/0351573 to UEDA et al. discloses internal bus controller that communicates data with an input-output (IO) unit or other units with an internal bus. The fieldbus controller 116 communicates data with an IO unit or other units included in a remote IO apparatus (not shown) with a fieldbus.
US Patent 10,496,5883 to Buesching et al. discloses method for coupling a bus system of an automation system, wherein the bus system has an Ethernet-based network and a coupler and a local bus and a local bus user. An Ethernet telegram is received via the Ethernet-based network at the coupler, wherein the Ethernet telegram has an identifier associated with a fieldbus protocol wherein the Ethernet telegram has process data, conforming to the fieldbus protocol, for the local bus user. The process data is acquired and the identifier from the Ethernet telegram by the coupler. A local bus telegram is generated by the coupler, wherein the local bus telegram has a local-bus-specific local bus header and a local bus payload section. The process data is inserted, together with the identifier, into the local bus telegram by the coupler. The local bus telegram is transmitted from the coupler to the local bus user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464